Citation Nr: 0720482	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-17 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which, in pertinent part, denied service 
connection for a low back disorder.  The RO received a notice 
of disagreement in May 2004, and a statement of the case 
(SOC) was issued in May 2005.  A substantive appeal was 
received in May 2005, and a supplemental statement of the 
case (SSOC) was issued in June 2005.

In his statement of February 2006, the veteran indicated that 
he has a problem hearing.  This matter is referred to the 
ROfor appropriate action.  

An August 2005 rating decision granted  service connection 
for PTSD and assigned a disability rating of 30 percent.  The 
veteran filed a timely notice of disagreement in February 
2006.  This claim has not been readjudicated by the RO.  The 
veteran remains entitled to issuance of an appropriate 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The claim of entitlement to a higher initial rating for PTSD 
is addressed in the REMAND portion of the decision below, and 
is REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.


FINDING OF FACT

A chronic low back disorder was not medically diagnosed until 
many years after service and there is no competent evidence 
that the veteran's current low back disorder is related to 
service.



CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by service, and arthritis of the lumbar spine may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges he incurred a low back injury while 
moving howitzers in service, and that he again injured his 
back while stationed in Japan.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, (3) the appellant is 
expected to provide, if any, and to request that the claimant 
provide any evidence in his possession that pertains to the 
claim, and (4) must ask the claimant to provide any evidence 
in her or his possession that pertains to the claim in 
accordance with 
38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a), 
Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159(b) (2006).  

In October 2003, the RO issued a letter which notified the 
veteran of the enactment of the VCAA, and explained that the 
veteran's application for benefits showed no history of 
treatment received after service.  Additionally, the letter 
requested that the veteran inform the RO of "any other 
records that may exist" and advised the veteran to submit 
evidence on his own behalf, including such evidence as 
statements from others and medical evidence since military 
service.  The letter advised the veteran to "[s]end us any 
medical reports you have."  In November 2003, a second 
letter was sent to the veteran further advising him of 
evidence he could submit to support his claim.  Both letters 
contained lengthy lists of the types of evidence necessary to 
substantiate the veteran's claim.  The letters, in essence, 
advised him to submit any evidence he might have in his 
possession or identify any evidence that might support his 
claim, although the letters did not specifically set forth 
that advice in those words.  The veteran clearly understood 
he could submit evidence on his own behalf, as he explained 
how he believed he injured his back in service in a statement 
made on a PTSD Questionnaire.

The Board finds that the October 2003 notice, together with 
the November 
2003 notice, advised the veteran of each element of notice 
described in Pelegrini.  VA informed the veteran that it 
would obtain VA medical records and would attempt to obtain 
private medical reports if the veteran returned the release 
form.  He was asked to provide military records in his 
possession, any medical reports that he had, and to inform 
the RO of any records that may exist.  The veteran was 
provided with the complete provisions of the VCAA and the 
complete text to 38 C.F.R. § 3.159, as revised to incorporate 
all provisions of the VCAA, in the May 2005 SOC.  The October 
2003 and November 2003 letters did not provide the veteran 
with notice regarding the effective date and disability 
evaluations available, should service connection be 
established for any claimed disability.  The Board, however, 
concludes herein that the preponderance of the evidence is 
against the veteran's claim for service connection for a low 
back disorder and as such, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

The notices provided meet the requirements set forth in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), because both 
notices were provided prior to the final adjudication of the 
claim in the June 2005 SSOC, which contained the complete 
text of the VCAA and explained that his further statement on 
his VA Form 9 did not contain relevant evidence.  These 
notices met both the law and the spirit of VCAA.  To the 
extent that the notices did not meet the requirements as to 
notice of the provisions of the VCAA, the veteran 
demonstrated actual knowledge of the information.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records 
were obtained and are associated with the claims file.  VA 
clinical records are obtained.  A notation in the medical 
records stated that the veteran was also treated at the New 
Mexico VA Medical Center (VAMC).  The records from the New 
Mexico VAMC are not associated with the claims file, but the 
veteran does not contend he was treated for low back pain at 
that facility and the absence of this evidence does not 
prejudice the veteran.  The veteran was afforded a VA 
examination.   VA afforded the veteran an opportunity to 
submit any additional evidence and to identify any relevant 
evidence.  

The Board finds that, if there was any defect in compliance 
with the VCAA as to the claim for service connection denied 
in this decision, the record establishes that the veteran is 
not prejudiced thereby.  The record establishes the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim for service connection.   See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).

The Board finds that all requirements in the VCAA, including 
the duty to notify the veteran and the duty to assist the 
veteran, are met.  The Board further finds that the timing of 
the notice has not prejudiced the veteran.

Service Connection for a Low Back Disorder

The veteran claims he injured his back in service while 
moving howitzers which sank into the ground after being 
fired.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303. 
 Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307), 
and the veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

The service medical records do not contain evidence that the 
veteran injured his back in service.  The July 1970 
separation examination describes the spine and muskoskeletal 
systems as normal.  The veteran stated in his original claim 
that he was treated at Camp Lejeune for a low back disorder, 
but, the service medical records do not show any treatment 
for a low back disorder at Camp LeJune or at any time during 
the veteran's service.  The veteran told the VA examiner in 
January 2004 that he was not treated for this injury in 
service.

There are no private medical records associated with the 
file.  The veteran did not respond to the RO's request that 
he submit private medical records, nor did he identify a 
private provider as having provided treatment for a low back 
disorder.  The record reflects the veteran was seen at the 
Minneapolis VAMC and the New Orleans VAMC.  In his initial 
claim, the veteran stated that he was treated at a VA medical 
facility for his low back disorder in November 2003, but 
November 2003 records show only that the veteran was seen at 
the Minneapolis VAMC for PTSD.  He mentioned a history of low 
back pain but was not treated for low back pain in November 
2003.  The VA medical records are devoid of evidence the 
veteran provided any history of treatment for a back disorder 
prior to his VA treatment beginning in 1994.

A VA examination was conducted in January 2004.  A 
radiological examination revealed narrowed lumbar disc at L2 
to L3, mild spondylosis, and degenerative facets changes in 
the lower lumbar spine.  The examiner assigned a diagnosis of 
degenerative joint disease of the lumbar spine.  The examiner 
opined that "[i]t is very difficult to say whether this 
patient's problem with his back now is due to his problems he 
had in the service. . . . the man did work as a pipe fitter.  
He also lifted weights.  Each one of those things could 
probably produce back pain.  So, one cannot say that his 
activities in Vietnam caused the problem he has now."

The veteran contends this opinion does not "rule out the 
Vietnam injury as the initial cause of my condition" and 
that the doctrine of reasonable doubt therefore mandates a 
decision in his favor.  While the VA examiner did not 
absolutely exclude the veteran's service in Vietnam as the 
cause of the current low back disorder, he did note that the 
veteran's career as a pipe fitter and years spent weight 
lifting could also have caused his low back problem.  
Significantly, the examiner did not posit that the veteran's 
service caused the low back disorder.  Rather, the examiner 
specifically stated "one cannot say that his activities in 
Vietnam caused the problem he has now."  The Board interprets 
the examiner's statements as a conclusion that it is less 
than likely that the back pain experienced by the veteran 
during his service is etiologically related to the current 
low back disorder.  It is negative evidence against the 
veteran's claim.

The doctrine of reasonable doubt does not dictate that the 
Board grant service connection based on any possibility, 
however remote.  The doctrine of reasonable doubt requires an 
approximate balance of evidence regarding the merits of an 
issue material to a determination.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  The Board finds that the VA examiner's 
opinion does not place the evidence in equipoise to warrant 
granting the claim.

The veteran explains that he experienced back pain in 
service, and he is certainly competent to testify as to his 
own symptoms.  See Barr v. Nicholson, No. 04-0534 (Vet. App. 
June 15, 2007).  However, his testimony alone, without the 
support of a medical opinion as to diagnosis and causation, 
is not sufficient evidence to grant his claim.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994), Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Although there is evidence of arthritis of the lumbar spine, 
there is not evidence that the veteran developed that chronic 
low back disorder within one year following discharge, the 
presumption period under 38 C.F.R. § 3.307.  Therefore, 
arthritis of the lumbar spine may not be presumed to have 
been incurred in service.  Furthermore, there is no evidence 
that the low back disorder was chronic or continuous 
following service.  The earliest records of treatment for a 
low back disorder are dated 2003.  The veteran does not 
allege there are any relevant post-service records prior to 
2003.  The veteran does not allege that any specific low back 
disorder was medically diagnosed prior to 2003.  Therefore, 
the medical evidence does not establish that the currently 
diagnosed low back disorder has been chronic and continuous 
since service, even though the veteran reports continuing 
manifestations of back pain.

The Board finds the complete lack of any clinical records 
reflecting treatment of a low back disorder for the period 
from 1970 through 1994 is persuasive evidence the veteran was 
not treated for a low back disorder chronically or 
continuously following service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  The evidence fails to establish 
incurrence or aggravation of a chronic back disorder in 
service.  The medical evidence fails to establish a nexus 
between the claimed in service injury and the current low 
back disorder.  Two of the three criteria for service 
connection are not met on appeal. Caluza, supra.  The 
evidence is not in equipoise, so the provisions of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  The claim must be denied.

ORDER

The appeal for service connection for a low back disorder is 
denied.

REMAND

The veteran is entitled to an SOC which addresses his claim 
of entitlement to a higher initial rating for PTSD, if that 
has not already been done.  Manlincon, 12 Vet. App. at 240-
41; VAOPGCPREC 16-92.  The issue should be returned to the 
Board after issuance of the SOC only if the veteran files a 
timely substantive appeal.  The veteran should be informed 
that the submission of a substantive appeal as to this issue 
has not been accomplished, and the veteran should be 
specifically advised as to the length of time he has to 
submit a timely substantive appeal.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
VCAA, such as through the text of 38 
C.F.R. § 3.159 as revised to 
incorporate the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the claimant's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
claimant is responsible to obtain and 
what evidence VA will obtain, and a 
request that the claimant provide any 
evidence in her or his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).

The notice should include an 
explanation as to the information or 
evidence needed to determine a 
disability rating and effective date 
for the tinnitus claim specifically.  
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Afford the veteran an opportunity 
to submit or identify any evidence 
pertinent to his claim that he is 
entitled to a higher initial rating for 
PTSD, including VA treatment records.

3.  Issue a SOC as to the claim for a 
higher initial rating for PTSD, if that 
has not already been done. Manlincon, 
supra.  If the decision issued in the 
SOC remains adverse to the veteran, the 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal if he wishes to appeal the claim 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  The veteran 
must be informed of the time period 
allowed for perfecting a timely appeal, 
including information as to the 
specific date by which the appeal must 
be received by VA as well the 
information supplied in the form 
letter.

Thereafter, the claim for a higher initial rating for PTSD 
should be returned to the Board for further appellate 
consideration only if the veteran submits a timely 
substantive appeal and all other procedural due process has 
been completed.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


